Order entered March 2, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01383-CV

                       DOROTHY WARREN, Appellant

                                         V.

  2359 HIGHLAND ROAD LLC D/B/A THE FINLEY THE HIGHLANDS,
                          Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-05900-C

                                     ORDER

      The reporter’s record in this case is past due. By postcard dated December

19, 2019, we notified Janet Wright, Official Court Reporter for County Court at

Law No 3, that the reporter’s record was overdue and directed her to file the

reporter’s record within ten days. By order dated January 29, 2020, we again

notified Ms. Wright the reporter’s record was overdue, and ordered her to file

either (1) the reporter’s record; (2) written verification no hearings were recorded;

or (3) written verification that appellant had not paid for or made arrangements to
pay for the reporter’s record within thirty days. To date, Ms. Wright has failed to

comply with the Court’s order.

      So that this appeal can proceed, we ORDER Janet Wright to file, within

TEN DAYS of the date of this order, either (1) the reporter’s record; (2) written

verification no hearings were recorded; or (3) written verification that appellant has

not paid for or made arrangements to pay for the reporter’s record and has not been

found entitled to proceed without payment of costs. We notify appellant that if we

receive verification she has not requested the reporter’s record or paid for or

made arrangements to pay for the reporter’s record, and is not entitled to proceed

without payment of costs, we will order the appeal submitted without the reporter’s

record. See Tex. R. App. P. 37.3(c).

      We expressly CAUTION Ms. Wright that failure to comply with this order

WILL result in the Court taking such action as is necessary to have Ms. Wright

comply with the Court’s orders, including an order that she not sit as a court

reporter until she complies.

      We DIRECT the Clerk to send copies of this order to:

      Honorable Sally Montgomery
      Presiding Judge
      County Court at Law No. 3

      Janet Wright
      Official Court Reporter
      County Court at Law No. 3
All parties
              /s/   KEN MOLBERG
                    JUSTICE